Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 and 08/29/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered. The claims  1, 4, 10-21 have been cancelled. New claims 22-42 have been added. Therefore, claims 22-42 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 11/09/2021, with respect to “Relay apparatus, wireless network system, and relay method” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot. Previously used references of Iwao et al. (US 20120051252, henceforth “Iwao”), Koskiahde et al. (US 20150295635, henceforth “Koskiahde”) are replaced with a new references Higashihara 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Higashihara et al. (US 20130016627, henceforth “Higashihara”) and in view of Ukita et al. (US 20090238196, henceforth “Ukita”).
Examiner’s note: in what follows, references are drawn to Higashihara unless otherwise mentioned.
Regarding claim 22, Higashihara teaches a relay apparatus corresponding to a node included in nodes of a wireless network system (FIGS. 6, 11 and 12), the relay apparatus comprising: 
wireless communication circuitry including ports configured to transmit or receive a wireless frame via a wireless communication line respectively, (FIG. 11 is a configuration of the hardware of the node 601 in FIG. 6. FIG. 12 is a block diagram of the function of the node 601. A cable ad hoc port 1106 corresponds to the trunk port 603 in FIG. 6, and inputs and outputs the communication information communicated with other nodes. The cable ad hoc port 1106 is terminated by a PHY a reception unit 1208 and a transmission unit 1209 as illustrated in FIG. 12. Each of reception ports 1208-1 through 1208-x of the reception unit 1208 performs a decoding operation etc. for each cable ad hoc port 1106. Each of transmission ports 1209-1 through 1209-x of the transmission unit 1209 performs an encoding operation etc. for each cable ad hoc port 1106, see [0089]-[0092]. The missing/crossed out limitations will be discussed in view of Ukita.); 
a memory configured to store a routing table (The table control unit 1206 updates and deletes data on each routing table etc. in the table storage unit 1201 based on the timing state of a timer 120, see [0097]. So, a memory is configured to store a routing table.); and 
(The missing/crossed out limitations will be discussed in view of Ukita.); 
wherein the routing table comprises, for the second apparatus: 
(The missing/crossed out limitations will be discussed in view of Ukita.); and 
the wireless communication circuitry is further configured to transmit the wireless frame through the first port (FIG. 12, the transmission frame control unit 1204 outputs and 
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) wireless communication circuitry including ports configured to transmit or receive a wireless frame via a wireless communication line respectively, each of the ports being assigned with a physical address, (2) processor circuitry configured to select a first port connected to a first apparatus from the ports based on the routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination, (3) a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus
However, Ukita discloses the missing/crossed limitations comprising: (1) wireless communication circuitry including ports configured to transmit or receive a wireless frame via a wireless communication line respectively, each of the ports being assigned with a physical address (FIG. 17 is a flowchart showing processing by a bridge when a data frame is received. The terminal 42 transmits data to the bridge 33 (see a bold arrow (31) in FIG. 6). The transmission/reception unit 2100 of the bridge 33 identifies which port received the data. Here, the port "P1" received the data (step S41), see [0329]-[0331]. FIG. 7B shows a structure and exemplary contents of a routing table 2520. The port number 2522 is a port identifier and denoted as "P1" and the like. The adjacent relay device address 2523 is a MAC address of a bridge to which the port is connected, see [0183]-[0186]. So, the wireless communication circuitry including ports configured to transmit or receive a wireless frame via a wireless communication line respectively, each of the ports being assigned with a physical address.), (2) processor circuitry configured to select a first port connected to a first apparatus from the ports based on the routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination ( FIG. 17 at step S51, the destination address/port determination unit 2600 determines the destination address and port based on a table (step S51) and transmits the data via the transmission/reception unit 2100 (step S47), see [0343]. FIG. 7B, the routing table 2520 includes a final destination address 2521, a port number 2522, and an adjacent relay device address 2523, see [0183]-[0187]. The adjacent information table 2530 in FIG. 7C includes a port number 2531, a port type 2532, and an adjacent relay device address 2533, see [0188]. This technique is used by the processor circuitry configured to select a first port connected to a first apparatus from the ports based on the routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination.), (3) a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus (FIGS. 7A to 7D show exemplary contents of a connection information storage unit 2500 of a bridge 31; FIG. 7A shows exemplary contents of a relay device address 2510; FIG. 7B shows a structure and exemplary contents of a routing table 2520; FIG. 7C shows a structure and exemplary contents of an adjacent information table 2530; and FIG. 7D shows a structure and exemplary contents of a path information table 2540. FIG. 7B, the routing table 2520 includes a final destination address 2521, a port number 2522, and an adjacent relay device address 2523. The destination address 2521 is a MAC address of a final destination terminal. The port number 2522 is a port identifier and denoted as "P1" and the like. The adjacent relay device address 2523 is a MAC address of a bridge to which the port is connected. This specifies a bridge when a port is The adjacent relay device address 2533 is a MAC address of a bridge or a terminal to which the port indicated by the port number 2531 is connected, see [0188]-[0192]. FIG. 7D, the path information table 2540 in FIG. 7D includes a source address 2541, a receiving port number 2542, a destination address 2543, a destination port number 2544, a bandwidth request ID 2545, a data category 2546, and a guaranteed bandwidth 2547, see [0193]. Other than a unique ID, this "data category information" can be a unique identifier including the IP address and port number of the Source terminal, and the IP address and port number of the Destination terminal which are included in the bandwidth setting request or detour path bandwidth setting request, see [0219]. So, the routing table for the second device comprises a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Ukita in order to make a more better apparatus by enabling a continuation of the high-quality QoS transmission, see (Ukita, [0081].).
Regarding claim 39, Higashihara teaches a wireless network system comprising nodes, wherein each of the nodes comprises (FIGS. 6, 11 and 12): 
wireless communication circuitry including ports configured to transmit or receive a wireless frame (FIG. 11 is a configuration of the hardware of the node 601 in a reception unit 1208 and a transmission unit 1209 as illustrated in FIG. 12. Each of reception ports 1208-1 through 1208-x of the reception unit 1208 performs a decoding operation etc. for each cable ad hoc port 1106. Each of transmission ports 1209-1 through 1209-x of the transmission unit 1209 performs an encoding operation etc. for each cable ad hoc port 1106, see [0089]-[0092]. The missing/crossed out limitations will be discussed in view of Baum. The missing/crossed out limitations will be discussed in view of Ukita.); 
a memory configured to store a routing table (The table control unit 1206 updates and deletes data on each routing table etc. in the table storage unit 1201 based on the timing state of a timer 120, see [0097]. So, a memory is configured to store a routing table.); and 
The missing/crossed out limitations will be discussed in view of Ukita.); 
wherein the routing table comprises, for the second apparatus: 
(The missing/crossed out limitations will be discussed in view of Ukita.); and 
the wireless communication circuitry is further configured to transmit the wireless frame through the first port (FIG. 12, the transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0095]-[0096].)
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) wireless communication circuitry including ports configured to transmit or receive a wireless frame via a wireless communication line respectively, each of the ports being assigned with a physical address, (2) processor circuitry configured to select a first port connected to a first apparatus from the ports based on the routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination, (3) a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus.
However, Ukita discloses the missing/crossed limitations comprising: (1) wireless communication circuitry including ports configured to transmit or receive a wireless frame via a wireless communication line respectively, each of the ports being assigned with a physical address (FIG. 17 is a flowchart showing processing by a bridge when a data frame is received. The terminal 42 transmits data to the bridge 33 (see a bold arrow (31) in FIG. 6). The transmission/reception unit 2100 of the bridge 33 identifies which port received the data. Here, the port "P1" received the data (step S41), see [0329]-[0331]. FIG. 7B shows a structure and exemplary contents of a routing table 2520. The port number 2522 is a port identifier and processor circuitry configured to select a first port connected to a first apparatus from the ports based on the routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination ( FIG. 17 at step S51, the destination address/port determination unit 2600 determines the destination address and port based on a table (step S51) and transmits the data via the transmission/reception unit 2100 (step S47), see [0343]. FIG. 7B, the routing table 2520 includes a final destination address 2521, a port number 2522, and an adjacent relay device address 2523, see [0183]-[0187]. The adjacent information table 2530 in FIG. 7C includes a port number 2531, a port type 2532, and an adjacent relay device address 2533, see [0188]. This technique is used by the processor circuitry configured to select a first port connected to a first apparatus from the ports based on the routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination.), (3) a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus (FIGS. 7A to 7D show exemplary contents of a connection information storage unit 2500 of a bridge 31; FIG. 7A shows exemplary contents of a relay device address 2510; FIG. 7B shows a structure and exemplary contents of a routing table 2520; FIG. 7C shows a structure and exemplary contents of an adjacent information table 2530; and FIG. 7D shows a structure and exemplary contents of a path information table 2540. FIG. 7B, the routing table 2520 includes a final destination address 2521, a port number 2522, and an adjacent relay device address 2523. The destination address 2521 is a MAC address of a final destination terminal. The port number 2522 is a port identifier and denoted as "P1" and the like. The adjacent relay device address 2523 is a MAC address of a bridge to which the port is connected. This specifies a bridge when a port is connected to multiple bridges, see [0183]-[0187]. FIG. 7C, the adjacent information table 2530 includes a port number 2531, a port type 2532, and an adjacent relay device address 2533. The adjacent relay device address 2533 is a MAC address of a bridge or a terminal to which the port indicated by the port number 2531 is connected, see [0188]-[0192]. FIG. 7D, the path information table 2540 in FIG. 7D includes a source address 2541, a receiving port number 2542, a destination address 2543, a destination port number 2544, a bandwidth request ID 2545, a data category 2546, and a guaranteed bandwidth 2547, see [0193]. Other than a unique ID, this "data category information" can be a unique identifier including the IP address and port number of the Source terminal (transport layer), and the IP address and port number of the Destination terminal (transport layer) which are included in the bandwidth setting request or detour path bandwidth setting request, see [0219]. So, the routing table for the second device comprises a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s system by adding the teachings of Ukita in order to make a more better system by enabling a continuation of the high-quality QoS transmission, see (Ukita, [0081].).
Regarding claim 40, Higashihara teaches a relay method at least partially executed by circuitry corresponding to a node included in nodes of a wireless network system (FIGS. 6, 11 and 12), wherein
the node comprises wireless communication circuitry including ports capable of transmitting or receiving (FIG. 11 is a configuration of the hardware of the node 601 in FIG. 6. FIG. 12 is a block diagram of the function of the node 601. A cable ad hoc port 1106 corresponds to the trunk port 603 in FIG. 6, and inputs and outputs the communication information communicated with other nodes. The cable ad hoc port 1106 is terminated by a PHY (PHYsical Layer Device) 1104 including PHY 1 through 4 for encoding or decoding a transmission/reception frame. The portion configured by the cable ad hoc port 1106 and the PHY 1104 is functionally configured by a reception unit 1208 and a transmission unit 1209 as illustrated in FIG. 12. Each of reception ports 1208-1 through 1208-x of the reception unit 1208 performs a decoding operation etc. for each cable ad hoc port 1106. Each of transmission ports 1209-1 through 1209-x of the transmission unit 1209 performs an encoding operation etc. for each cable ad hoc port 1106, see [0089]-[0092]. The missing/crossed out limitations will be discussed in view of Ukita.), 
the method comprising: 
(The missing/crossed out limitations will be discussed in view of Ukita.); wherein 
the routing table comprises, for the second apparatus (The table control unit 1206 updates and deletes data on each routing table etc. in the table storage unit 1201 based on the timing state of a timer 120, see [0097]. So, a memory is configured to store a routing table.): 
(The missing/crossed out limitations will be discussed in view of Ukita.); and 
the method further comprises: 
causing the wireless communication circuitry to transmit the wireless frame through the selected port (FIG. 12, the transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0095]-[0096].)
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) the node comprises wireless communication circuitry including ports capable of transmitting or receiving a wireless frame via a wireless communication line respectively, each of the ports being assigned with a physical address, (2) selecting a first port connected to a first apparatus from the ports based on a routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination, (3) a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus. 
However, Ukita discloses the missing/crossed limitations comprising: (1) wireless communication circuitry including ports configured to transmit or receive a wireless frame via a each of the ports being assigned with a physical address (FIG. 17 is a flowchart showing processing by a bridge when a data frame is received. The terminal 42 transmits data to the bridge 33 (see a bold arrow (31) in FIG. 6). The transmission/reception unit 2100 of the bridge 33 identifies which port received the data. Here, the port "P1" received the data (step S41), see [0329]-[0331]. FIG. 7B shows a structure and exemplary contents of a routing table 2520. The port number 2522 is a port identifier and denoted as "P1" and the like. The adjacent relay device address 2523 is a MAC address of a bridge to which the port is connected, see [0183]-[0186]. So, the wireless communication circuitry including ports configured to transmit or receive a wireless frame via a wireless communication line respectively, each of the ports being assigned with a physical address.), (2) selecting a first port connected to a first apparatus from the ports based on a routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination ( FIG. 17 at step S51, the destination address/port determination unit 2600 determines the destination address and port based on a table (step S51) and transmits the data via the transmission/reception unit 2100 (step S47), see [0343]. FIG. 7B, the routing table 2520 includes a final destination address 2521, a port number 2522, and an adjacent relay device address 2523, see [0183]-[0187]. The adjacent information table 2530 in FIG. 7C includes a port number 2531, a port type 2532, and an adjacent relay device address 2533, see [0188]. This technique is used for selecting a first port connected to a first apparatus from the ports based on a routing table, if the wireless communication circuitry receives the wireless frame for a second apparatus as a final destination.), (3) a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus FIG. 7B, the routing table 2520 includes a final destination address 2521, a port number 2522, and an adjacent relay device address 2523. The destination address 2521 is a MAC address of a final destination terminal. The port number 2522 is a port identifier and denoted as "P1" and the like. The adjacent relay device address 2523 is a MAC address of a bridge to which the port is connected. This specifies a bridge when a port is connected to multiple bridges, see [0183]-[0187]. FIG. 7C, the adjacent information table 2530 includes a port number 2531, a port type 2532, and an adjacent relay device address 2533. The adjacent relay device address 2533 is a MAC address of a bridge or a terminal to which the port indicated by the port number 2531 is connected, see [0188]-[0192]. FIG. 7D, the path information table 2540 in FIG. 7D includes a source address 2541, a receiving port number 2542, a destination address 2543, a destination port number 2544, a bandwidth request ID 2545, a data category 2546, and a guaranteed bandwidth 2547, see [0193]. Other than a unique ID, this "data category information" can be a unique identifier including the IP address and port number of the Source terminal (transport layer), and the IP address and port number of the Destination terminal (transport layer) which are included in the bandwidth setting request or detour path bandwidth setting request, see [0219]. So, the routing table for the second device comprises a network address, a first physical address assigned to the first port corresponding to the second apparatus, and a second physical address assigned to the first apparatus functioning as relaying between the relay apparatus and the second apparatus.).
.
Claims 24, 25, 26, 27, 28, 30, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Higashihara et al. (US 20130016627, henceforth “Higashihara”) in view of Ukita et al. (US 20090238196, henceforth “Ukita”) and further in view of Iwao et al. (US 20120051252, henceforth “Iwao”).
Regarding claim 24, Higashihara and Ukita teach all the claim limitations of claim 22 above; and Higashihara further teaches wherein the processor circuitry generates (FIG. 8 is a configuration of data of a "LAN side link-up notification" command. FIG. 9 is an example of a configuration of data of a Ping request command and reply. FIG. 11 is a configuration of the hardware of a node with FPGA. FIG. 12 is a block diagram of the function of a node. The missing/crossed out limitations will be discussed in view of Iwao.), and 
the wireless communication circuitry transmits the first frame including the received link control frame and the second physical address through the first port (FIG. 12, the transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0095]-[0096]. This technique is used by the transmitting unit 141 to transmit the first frame including the received link control frame and the second physical address through the first port.).
 a link control frame to be included in the first frame, and passes the generated link control frame and the second physical address to the wireless communication circuitry. However, Iwao discloses the missing/crossed limitations comprising: (1) the processor circuitry generates a link control frame to be included in the first frame, and passes the generated link control frame and the second physical address to the wireless communication circuitry (FIG. 3 is a diagram of a frame format which includes an ad hoc header 410 and a general Ethernet frame 420. The Ethernet frame 420 includes a six-byte MAC-DA (Media Access Control Destination Address) 421, a six-byte MAC-SA (Media Access Control Source Address) 422 and other fields, see [0181]-[0188]. The ad hoc header 410 of this embodiment is 14 bytes long as illustrated in FIG. 3, and includes respective fields of a GD 411, a GS 412, a type 413, an FID 414, a TTL 415, a length 416, and an FCS 417, see [0162]-[0163]. The category of the ad hoc frame 400 is designated in the four-bit type 413. The category includes normal frame, pause frame, other some types of control frames. Another type of ad hoc frame known as broadcast frame, originates in the node apparatus itself, see [01712]-[0178]. The port selector 138 refers to the tables stored in the table storage unit 135, and selects the destination port of the frame outputted from the received frame controller 133. The port selector 138 then gives the transmission frame controller 140 an instruction on the selected port, and outputs the frame to the transmission frame controller 140, see [0258]. This technique is used to generate a link control frame to be included in the first frame, and passes the generated link control frame and the second physical address to the wireless communication circuitry.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao 
Regarding claim 25, Higashihara and Ukita teach all the claim limitations of claim 22 above; and Higashihara further teaches wherein the wireless communication circuitry receives the wireless frame in a case in which an included second physical address matches a physical address assigned to any of the ports, and passes (FIG. 12, the transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0096]. The missing/crossed out limitations will be discussed in view of Iwao.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) the wireless communication circuitry receives the wireless frame in a case in which an included second physical address matches a physical address assigned to any of the ports, and passes a link control frame included in the received reception frame to the processor circuitry. However, Iwao discloses the missing/crossed limitations comprising: (1) the wireless communication circuitry receives the wireless frame in a case in which an included second physical address matches a physical address assigned to any of the ports, and passes a link control frame included in the received reception frame to the processor circuitry (FIG. 3 is a diagram of a frame format which includes an ad hoc header 410 and a general Ethernet frame 420. The Ethernet frame 420 includes a six-byte MAC-DA (Media Access Control Destination Address) 421, a six-byte MAC-SA (Media Access Control Source Address) 422 and other fields, see [0181]-[0188].  FIG. 6, the node apparatus 100 includes a receiving unit 131 to receive the ad hoc frame 400 as shown in Fig. 3. If the value of GD 411 in the ad hoc frame 400 received by the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Regarding claim 26, Higashihara, Ukita and Iwao teach all the claim limitations of claim 24 above; and Higashihara further teaches further comprising routing processing circuitry configured to generate a packet, and pass the generated (FIG. 12, a reception frame control unit 1203 in the FPGA 1101 performs the process of receiving the frame data received by each of the reception ports 1208-1 through 1208-x in the PHY 1104. When the received frame data is to be processed by the local node, the frame data received by the reception frame control unit 1203 is passed to an MPU (Micro Processing Unit) 1102 through the connection line of an MII 1114. The data is processed by an upper layer processing unit 1211 configured by the MPU 1102 and DDR2-SDRAM (Double-Data-Rate 2 
wherein the processor circuitry passes, to the wireless communication circuitry, (The transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0096].).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) comprising routing processing circuitry configured to generate a packet, and pass the generated packet to the processor circuitry, (2) the processor circuitry passes, to the wireless communication circuitry, the link control frame including the packet received from the routing processing circuitry.
However, Iwao discloses the missing/crossed limitations comprising: (1) comprising routing processing circuitry configured to generate a packet, and pass the generated packet to the processor circuitry, (2) the processor circuitry passes, to the wireless communication circuitry, the link control frame including the packet received from the routing processing circuitry (For 1 and 2: FIG. 3 is a diagram of a frame format which includes an ad hoc header 410 and a general Ethernet frame 420. The Ethernet frame 420 includes a six-byte MAC-DA (Media Access Control Destination Address) 421, a six-byte MAC-SA (Media Access Control Source Address) 422 and other fields, see [0181]-[0188]. FIG. 6, The node apparatus 100 further includes an upper layer processor 134 that processes the ad hoc frame 400 addressed to the node apparatus 100 itself. The upper layer processor 134 extracts the Ethernet frame 420 from the ad hoc frame  see [0238]-[0243]. FIG. 5, the frame forwarding paths within the node apparatus 100 are various. In a technique, a frame received from the network port 101-i is inputted into the FPGA 113 via the PHY chip 111-i and the MII 121-i. The MPU 114 outputs it to the FPGA 113 via the MII 124, see [0218]-[0234].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Regarding claim 27, Higashihara, Ukita and Iwao teach all the claim limitations of claim 26 above; and Higashihara further teaches wherein the processor circuitry passes, to the routing processing circuitry, (When the received frame data is to be processed by the local node, the frame data received by the reception frame control unit 1203 is passed to an MPU (Micro Processing Unit) 1102 through the connection line of an MII 1114. The data is processed by an upper layer processing unit 1211 configured by the MPU 1102 and DDR2-SDRAM (Double-Data-Rate 2 Synchronous Dynamic Random Access Memory) 1111 controlled thereby, or flash memory (FLASH) 1112, see [0094]. The missing/crossed out limitations will be discussed in view of Iwao.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) the processor circuitry passes, to the routing processing circuitry, a packet included in the link control frame received from the wireless communication circuitry. However, Iwao discloses the missing/crossed limitations comprising: (1) the processor circuitry passes, to the routing processing circuitry, a packet included in the link control frame received from the wireless communication circuitry (FIG. 3 is a diagram of a frame format which includes an ad hoc header 410 and a general Ethernet frame 420. The Ethernet frame 420 includes a six-byte MAC-DA (Media Access Control Destination Address) 421, a six-byte MAC-SA (Media Access Control Source Address) 422 and other fields, see [0181]-[0188]. The FPGA 113 and the MPU 114 are connected by a PCI bus 123 and also by an MII 124, see [0226]. The MPU 114 generates a frame and outputs it to the FPGA 113 via the MII 124, see [0234]. This technique is used by the processor circuitry to pass to the routing processing circuitry a packet included in the link control frame received from the wireless communication circuitry.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Regarding claim 28, Higashihara, Ukita and Iwao teach all the claim limitations of claim 26 above; and Higashihara further teaches wherein, in a case in which a final destination of (The transmission frame control unit 1204 issues a transmit instruction to the L2SW 1103 through the MII 1116 in FIG. 11 when the frame data is to be transmitted to the general-purpose LAN port 1107, see [0236]. This technique is used for a case in which a final destination of the link control frame acquired from the wireless communication circuitry is a second apparatus, the processor circuitry passes the link control frame to the wireless communication circuitry without passing the packet to the routing processing circuitry.).
the link control frame acquired from the wireless communication circuitry is a second apparatus, the processor circuitry passes the link control frame to the wireless communication circuitry without passing the packet to the routing processing circuitry. However, Iwao discloses the missing/crossed limitations comprising: (1) in a case in which a final destination of the link control frame acquired from the wireless communication circuitry is a second apparatus, the processor circuitry passes the link control frame to the wireless communication circuitry without passing the packet to the routing processing circuitry (FIG. 3 is a diagram of a frame format which includes an ad hoc header 410 and a general Ethernet frame 420. The Ethernet frame 420 includes a six-byte MAC-DA (Media Access Control Destination Address) 421, a six-byte MAC-SA (Media Access Control Source Address) 422 and other fields, see [0181]-[0188]. The FPGA 113 and the MPU 114 are connected by a PCI bus 123 and also by an MII 124, see [0226]. The MPU 114 generates a frame and outputs it to the FPGA 113 via the MII 124, see [0234].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Regarding claim 30, Higashihara and Ukita teach all the claim limitations of claim 22 above; and Higashihara further teaches wherein (The missing/crossed out limitations will be discussed in view of Iwao.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) the nodes are connected to each other via the wireless communication line in a connection relation of a tree structure, and one of the ports functions as a station port configured to be able to form a wireless communication line with one parent node, and the other one of the ports functions as an access point port configured to be able to form a wireless communication line with a child node. However, Iwao discloses the missing/crossed limitations comprising: (1) the nodes are connected to each other via the wireless communication line in a connection relation of a tree structure, and one of the ports functions as a station port configured to be able to form a wireless communication line with one parent node, and the other one of the ports functions as an access point port configured to be able to form a wireless communication line with a child node (FIG. 2A, the general LAN ports 106a to 106i are hatched. In some embodiments, wireless LAN interfaces are adopted, see [0128]. FIG. 2B illustrates a search tree 300 whose root node is the node apparatus 100c being the source in the wired ad hoc network 200, and whose each leaf node is the node apparatus 100g being the destination in the wired ad hoc network 200, see [0155]. So, the nodes are connected to each other via the wireless communication line in a connection relation of a tree structure, and one of the ports of node 100b configured to be able to form a wireless communication line with one parent node 100c, and the other one of the ports functions as an access point port configured to be able to form a wireless communication line with a child node 100a or 100e.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao 
Regarding claim 42, Higashihara and Ukita teach all the claim limitations of claim 22 above; and Higashihara further teaches wherein a resultant wireless frame transmitted by the wireless communication circuitry includes information on the wireless frame received by the wireless communication circuitry and other information  (FIG, 12 when the received frame data is to be processed by the local node, the frame data received by the reception frame control unit 1203 is passed to an MPU (Micro Processing Unit) 1102 through the connection line of an MII 1114. The data is processed by an upper layer processing unit 1211 configured by the MPU 1102 and DDR2-SDRAM 1111 controlled thereby, or flash memory (FLASH) 1112, see [0094]. The transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0095]-[0096]. The missing/crossed out limitations will be discussed in view of Iwao.) 
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) a resultant wireless frame transmitted by the wireless communication circuitry includes information on the wireless frame received by the wireless communication circuitry and other information. However, Iwao discloses the missing/crossed limitations comprising: (1) a resultant wireless frame transmitted by the wireless communication circuitry includes information on the wireless frame received by the wireless communication circuitry and other information (FIG. 3 is a diagram which explains a frame format. The ad hoc frame 400 is a frame in a format in which an "ad hoc header", which is a header in a specific format defined in this embodiment, is prepended to a general Ethernet frame 420. In other words, the ad hoc header .)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Claims 23, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Higashihara et al. (US 20130016627, henceforth “Higashihara”) in view of Ukita et al. (US 20090238196, henceforth “Ukita”) and further in view of Baum (US 20080092228, henceforth “Baum”).
Regarding claim 23, Higashihara and Ukita teach all the claim limitations of claim 22 above; and Higashihara further teaches wherein the processor circuitry: 
 (The missing/crossed out limitations will be discussed in view of Baum.), and 
 (The missing/crossed out limitations will be discussed in view of Baum.); and 
the wireless communication circuitry transmits the wireless frame (FIG. 12, the transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0096]. The missing/crossed out limitations will be discussed in view of Ukita.)
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) acquires a network address of a second apparatus as a final destination of the wireless frame, acquires a first physical address and a second physical address corresponding to the acquired network address from the routing table, (2) selects the first port corresponding to the acquired first physical address from the ports, (3) the wireless communication circuitry transmits the wireless frame to the first apparatus to which the second physical address acquired by the processor circuitry is assigned through the first port. 
However, Baum discloses the missing/crossed limitations comprising: 1) acquires a network address of a second apparatus as a final destination of the wireless frame, acquires a first physical address and a second physical address corresponding to the acquired network address from the routing table, (2) selects the first port corresponding to the acquired first physical address from the ports (For 1 and 2: FIGS. 7-9 illustrate various tables included in the edge router of FIG. 6. The edge router 600 includes a CPU 602, packet/frame forwarding engine 606, memory 604 and I/O interface 610 which are coupled together by a bus. The I/O interface 610 includes a plurality of ports used to connect the edge router 600 to various networks. The memory 604 includes an L2 forwarding table 626, an L3 forwarding table 628, an L2 to L3 address resolution table 624, a frame/packet processing and forwarding routine 622, an operating system 612, address resolution table management routine 614, port number information routine 618, DHCP snooping sub-routine 630 and security routine 632, see [0088]-[0090]. FIG. 7 illustrates an exemplary L2 forwarding table 626. The table includes a plurality of entries 701, 701'. Each entry includes a MAC address 702, 702' and a port number 704, 704'. Under direction of the forwarding routine 622, frames received by the edge router having a MAC address listed in the L2 forwarding table are output using the port 704, 704' corresponding to the destination MAC address. FIG. 8, the L3 forwarding table includes a plurality of entries 801, 801'. Each entry includes an IP address 802, 802', a port number 804, 804' and aging information 806, 806'. FIG. 9 shows the L2 to L3 address resolution table 624. FIG. 10, the memory 1006 includes an IP address allocation and management routine 1010, IP to edge router and optionally MAC address look-up routine 1012, a pool of available IP addresses 1009, and an IP address lease information table 1014. Each entry 1016, 1016' in the table 1014 includes the IP address assigned 1020, 1020', the edge router 1022, 1022' acting as proxy for the requesting device, the MAC address 1024, 1024’ of the device to which the IP address was assigned, and lease time information 1026, 1026', see [0100]-[0105]. FIG. 14 illustrates a frame/packet processing and 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Baum in order to make a more better apparatus by allowing the security server to receive information in a secure and reliable manner, see (Baum, [0081].).
Ukita discloses the missing/crossed limitations comprising: (3) the wireless communication circuitry transmits the wireless frame to the first apparatus to which the second physical address acquired by the processor circuitry is assigned through the first port (FIG. 17 is a flowchart showing processing by a bridge when a data frame is received. FIG. 17 at step S51, the destination address/port determination unit 2600 determines the destination address and port based on a table (step S51) and transmits the data via the transmission/reception unit 2100 (step S47), see [0329]-[0343]. FIG. 7B shows a structure and exemplary contents of a routing table 2520; FIG. 7C shows a structure and exemplary contents of an adjacent information table 2530; and FIG. 7D shows a structure and exemplary contents of a path information table 2540. FIG. 7B, the routing table 2520 includes a final destination address 2521, a port number 2522, and an adjacent relay device address 2523. The destination address 2521 is a MAC address of a final destination terminal. The port number 2522 is a port identifier and denoted as "P1" and the like. The adjacent relay device address 2523 is a MAC address of a bridge to which the port is connected. This specifies a bridge when a port is connected to multiple bridges, see [0183]-[0187]. FIG. 7C, the adjacent information table 2530 includes a port number 2531, a port type 2532, and an adjacent relay device address 2533. The adjacent relay device address 2533 is a MAC address of a bridge or a terminal to which the port indicated by the port number 2531 is connected, see [0188]-[0192].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s method by adding the teachings of Ukita in order to make a more better method by enabling a continuation of the high-quality QoS transmission, see (Ukita, [0081].).
Regarding claim 38, Higashihara and Ukita teach all the claim limitations of claim 22 above; and Higashihara further teaches wherein the wireless communication circuitry receives the first frame  (A reception frame control unit 1203 in the FPGA 1101 performs the process of receiving the frame data received by each of the reception ports 1208-1 through 1208-x in the PHY 1104., see [0093]. The missing/crossed out limitations will be discussed in view of Baum.),
when receiving the wireless frame including the path information, the processor circuitry: (FIG. 2, the server 1 normally acquires the MAC address, and performs a communication with the server 2 using the MAC address of the server 2, see [0032]. The missing/crossed out limitations will be discussed in view of Baum.) and 
selects a port corresponding to the acquired first physical address from the ports (FIG. 12, a port selection unit 1205 in the FPGA 1101 selects a transmitting port for the frame data received by the reception frame control unit 1203, and passes the data to a transmission frame control unit 1204, see [0095]. This technique is used to select a port corresponding to the acquired first physical address from the ports), and 
the wireless communication circuitry transmits the wireless frame to a first apparatus to which the second physical address acquired by the processor circuitry is assigned through the selected port (FIG. 12, the transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0095]-[0096].)
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) the wireless communication circuitry receives the first frame including path information indicating a network address of a downstream apparatus adjacent downstream as a next destination, (2) receiving the wireless frame including the path information, the processor circuitry: acquires a first physical address as a physical address assigned to a port connected to the downstream apparatus as the next destination via a wireless communication line, and a second physical address as a physical address assigned to the downstream apparatus as the next destination based on the network address of the downstream apparatus as the next destination. 
 However, Baum discloses the missing/crossed limitations comprising: (1) the wireless communication circuitry receives the first frame including path information indicating a network address of a downstream apparatus adjacent downstream as a next destination, (2) receiving the wireless frame including the path information, the processor circuitry: acquires a first physical address as a physical address assigned to a port connected to the downstream apparatus as the next destination via a wireless communication line, and a second physical address as a physical address assigned to the downstream apparatus as the next destination based on the network address of the downstream apparatus as the next destination (For 1 and 2: FIGS. 7-9 illustrate various tables included in the edge router of FIG. 6. The edge router 600 includes a CPU 602, packet/frame forwarding engine 606, memory 604 and I/O interface 610 which are coupled together by a bus. The I/O interface 610 includes a plurality of ports used to connect the edge router 600 to various networks. The memory 604 includes an L2 forwarding table 626, an L3 forwarding table 628, an L2 to L3 address resolution table 624, a frame/packet processing and forwarding routine 622, an operating system 612, address resolution table management routine 614, port number information routine 618, DHCP snooping sub-routine 630 and security routine 632, see [0088]-[0090]. FIG. 7 illustrates an exemplary L2 forwarding table 626. The table includes a plurality of entries 701, 701'. Each entry includes a MAC address 702, 702' and a port number 704, 704'. Under direction of the forwarding routine 622, frames received by the edge router having a MAC address listed in the L2 forwarding table are output using the port 704, 704' corresponding to the destination MAC address. FIG. 8, the L3 forwarding table includes a plurality of entries 801, 801'. Each entry includes an IP address 802, 802', a port number 804, 804' and aging information 806, 806'. FIG. 9 shows the L2 to L3 address resolution table 624. FIG. 10, the memory 1006 includes an IP address allocation and management routine 1010, IP to edge router and optionally MAC address look-up routine 1012, a pool of available IP addresses 1009, and an IP address lease information table 1014. Each entry 1016, 1016' in the table 1014 includes the IP address assigned 1020, 1020', the edge router 1022, 1022' acting as proxy for the requesting device, the MAC address 1024, 1024’ of the device to which the IP address was assigned, and lease time information 1026, 1026', see [0100]-[0105]. The edge router 600 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s method by adding the teachings of Baum in order to make a more better method by allowing the security server to receive information in a secure and reliable manner, see (Baum, [0081].).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Higashihara et al. (US 20130016627, henceforth “Higashihara”) in view of Ukita et al. (US 20090238196, henceforth “Ukita”) further in view of Ganga et al.(US 20170149664, henceforth “Ganga”).
Regarding claim 29, Higashihara and Ukita teach all the claim limitations of claim 22 above; and Higashihara further teaches  wherein The missing/crossed out limitations will be discussed in view of  Ganga.), and 
(The missing/crossed out limitations will be discussed in view of  Ganga.).
wherein a physical address different from physical addresses assigned to the ports is assigned to the processor circuitry, (2) the processor circuitry replaces the physical address assigned to the first port that has received the first frame with the physical address assigned to the processor circuitry to perform processing. However, Ganga discloses the missing/crossed limitations comprising: (1) wherein a physical address different from physical addresses assigned to the ports is assigned to the processor circuitry (FIGS. 2A and 2B are representative illustrations of a data frame format and a database. FIG. 2A which shows a data frame 201 according to an embodiment of the invention. A data frame in the format of data frame 201 may include a destination address (DA), a source address (SA), a payload, a VM tag, and a VLAN tag in accordance with IEEE standards 802.3, 802.1, 802.1Q or other such standard, although the invention is not limited in this respect. For example, the Ethernet frame used for communication between VM 111 and edge switch 120 may contain a VM tag without a VLAN tag. In some embodiments, the DA and the SA may include the MAC addresses of the corresponding destination and source network entities. The payload and VLAN tag and its associated Ethertype (Etype) field may be referred to as a VLAN tagged packet, [0027]. FIG. 2B which is a representative illustration of a forwarding database 202 according to an embodiment of the invention. In some embodiments, forwarding database 122 may be configured to enable edge switch 120 to handle multicast and broadcast forwarding to virtual ports, see [0032]-[0037]. So, a physical address different from physical addresses assigned to the ports is assigned to the processor circuitry.), (2) the processor circuitry replaces the physical address assigned to the first port that has received the first frame with the physical address assigned to the processor circuitry to perform processing (FIG. 3 which is a flowchart of a 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Ganga in order to make a more effective apparatus by easing the burden of network management and lowering maintenance costs, see (Ganga, see [0035].).
Claim 31, 32, 33 is rejected under 35 U.S.C. 103 as being unpatentable over Higashihara et al. (US 20130016627, henceforth “Higashihara”) in view of Ukita et al. (US 20090238196, henceforth “Ukita”) and further in view of Myojo (US 8483115, henceforth “Myojo”).
Regarding claim 31 , Higashihara and Ukita teach all the claim limitations of claim 22 above; and Higashihara further teaches further comprising: 
routing processing circuitry (The table control unit 1206 updates and deletes data on each routing table etc. in the table storage unit 1201 based on the timing state of a timer 120, see [0097].), wherein 
(The missing/crossed out limitations will be discussed in view of Myojo.);
the processor circuitry selects the station port, and passes the search information to the wireless communication circuitry (FIG. 12, a port selection unit 1205 in the FPGA 1101 selects a transmitting port for the frame data received by the reception frame control unit 1203, and passes the data to a transmission frame control unit 1204. In this case, a port selection unit 1205 selects the transmitting port based on the contents of each routing table etc. in a table storage unit 1201 controlled by a table control unit 1206, see [0095].  This technique is used by the processor circuitry selects the station port, and passes the search information to the wireless communication circuitry.); and 
(The missing/crossed out limitations will be discussed in view of Myojo.), and 
the probe request is able to be transmitted to another node even when a wireless communication line is not formed (FIG. 12, the transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0095]-[0096]. This technique is used for enabling the probe request to be transmitted to another node even when a wireless communication line is not formed.).
 before being connected to any of the nodes of a wireless network system: wherein when not being connected to any of the nodes, the routing processing circuitry generates search information for making connection with a connected node, and passes the generated search information to the processor circuitry, (2) the wireless communication circuitry generates a probe request frame as a response of the wireless frame including the search information, and transmits the probe request frame to one or more connected nodes in a multicast manner through the station port.
However, Myojo discloses the missing/crossed limitations comprising: (1) before being connected to any of the nodes of a wireless network system: wherein when not being connected to any of the nodes, the routing processing circuitry generates search information for making connection with a connected node, and passes the generated search information to the processor circuitry (FIGS. 3A and 3B are sequence diagrams illustrating a sequence through which the control station 101 detects the nodes 102 to 107. FIGS. 5A and 5B are sequence diagrams illustrating a sequence through which a node searches for (detects) peripheral nodes capable of wireless communication in response to an instruction from the control station 101. FIGS. 6A and 6B are flowcharts illustrating a procedure for node search processing, the execution of which is controlled by the control unit, so that a node can search for peripheral nodes capable of wireless communication based on the control station 101, see column [6], line [23-40]. FIG. 13 is a diagram indicating the information used when transmitting data frames, in the frame format transmitted by the control station 101 and nodes 102 to 107, see column [7]. This technique is used by the routing processing circuitry generates search information for making connection with a connected node.), (2) the wireless communication circuitry generates a probe request frame as a response of the wireless frame including the search information, and transmits the probe request frame to one or more connected nodes in a multicast manner through the station port. (FIG. 13 is a diagram indicating the information used when transmitting data frames, in the frame format transmitted by the control station 101 and nodes 102 to 107. The frame consists of a number of fields. 1312 is an area in which identification information of the data is written, where code indicating "source" is written when the data frame is transmitted from the control station, and code indicating "relay" is written when the data frame is transmitted from a relay node. FIG. 5A shows control station 101 sends device search signal (beacon) to Node A to Node F. The Node F also transmits device search signal to Node A to Node E, see column [6-7]. This technique is used by the wireless communication circuitry generates a second frame including the search information, and transmits the second frame to one or more connected nodes in a multicast manner through the station port, and the second frame is the first frame that is able to be transmitted to another node even when a wireless communication line is not formed.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Myojo in order to make a more effective apparatus by realizing highly reliable data transmission, see (Myojo, see column [19].).
Regarding claim 32 , Higashihara, Ukita and Myojo teach all the claim limitations of claim 31 above; and Higashihara further teaches wherein (The missing/crossed out limitations will be discussed in view of Myojo.), 
the wireless communication circuitry receives the probe request frame through the access point port, and passes search information included in the probe request frame to the processor circuitry (FIG. 5 is a hardware configuration diagram of the node apparatus 100. A frame is received from the wired ad hoc network port 101-I. The frame is to the MPU 114 through FPGA, see [0218]-[0231]. FIG. 6, the node apparatus 100 includes a receiving unit 131 to receive the ad hoc frame 400 as shown in Fig. 3. The received frame controller 133 outputs the ad hoc frame 400 to the upper layer processor 134, see [0238]-[0243]. This technique is by the wireless communication circuitry to receive the probe request frame through the access point port, and passes search information included in the probe request frame to the processor circuitry.),
the processor circuitry passes the search information to the routing processing circuitry (The MPU 114 generates a frame and outputs it to the FPGA 113 via the MII 124, see [0234]. This technique is used by the processor circuitry to pass the search information to the routing processing circuitry.), 
(The missing/crossed out limitations will be discussed in view of Myojo.), 
the processor circuitry selects the access point port, and passes the response information to the wireless communication circuitry (The port selector 138 selects the destination port. The port selector 138 then gives the transmission frame controller 140 an instruction on the selected port, and outputs the frame to the transmission frame controller 140, , 
(The missing/crossed out limitations will be discussed in view of Myojo.), and 
the fprobe response irst frame is able to be transmitted to another node even when a wireless communication line is not formed (FIG. 6, the transmission frame controller 140 outputs the frame to the buffer unit 142. The transmission frame  controller 140 also performs control for transmitting the frame stored in the buffer unit 142 from the transmitting port  selected by the port selector 138. The transmitting unit 141 transmits the frame, see [0249]-[0261].  This technique is used by to transmit the first frame (third frame) to another node even when a wireless communication line is not formed.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) when being connected to any of the nodes, and in a case in which a probe rrequest frame is transmitted from an unconnected node that is not connected to any of the nodes, (2) the routing processing circuitry generates response information for making connection with the unconnected node that has transmitted the search information based on the search information, and passes the generated response information to the processor circuitry, (3) the wireless communication circuitry generates a probe response frame including the response information, and transmits the probe response frame to the unconnected node in a unicast manner through the access point port.
when being connected to any of the nodes, and in a case in which a probe request frame is transmitted from an unconnected node that is not connected to any of the nodes (FIG. 3A, the wireless communication unit 207 of node 107 transmits a connection request 303 to the control station 101, see column [9] line [24-40]. Control station 101 is a connected node and the unconnected node F 107 transmit a connection request.), (2) the routing processing circuitry generates response information for making connection with the unconnected node that has transmitted the search information based on the search information, and passes the generated response information to the processor circuitry (When the connection request reception 304 is detected by the control station 101 (YES in FIG. 4 Step S402), the connection processing performed by the control unit 202 of the control station 101 moves to Step S403, and the connection standby timer is reset. Then, the procedure moves to Step S404, and processing for transmitting the connection acknowledgment signal is performed, see column [9] line [42-60]. ), (3) the wireless communication circuitry generates a probe response frame including the response information, and transmits the probe response frame to the unconnected node in a unicast manner through the access point port (FIG. 4 Step S404), a connection acknowledgment signal 306, in which the unique identification information of the node F included in the connection request 304 is set in the destination address, is generated and transmitted to the node F 107 via the wireless communication unit 201, see column [9] line [42-60]. The unconnected node F 107 receives the connection acknowledgment signal 307 from the control station 101 and goes into a connected state, see column [9] line [60-65].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of 
Regarding claim 33 , Higashihara, Ukita and Myojo teach all the claim limitations of claim 31 above; and Higashihara further teaches wherein (The missing/crossed out limitations will be discussed in view of Myojo.), 
the wireless communication circuitry receives the one or more probe response frames through the station port through which the second frame has been transmitted, and passes one or more pieces of response information included in the one or more probe response frames to the processor circuitry (FIG. 11 is a configuration of the hardware of the node 601 in FIG. 6. The portion configured by the cable ad hoc port 1106 and the PHY 1104 is functionally configured by a reception unit 1208 and a transmission unit 1209 as illustrated in FIG. 12. A reception frame control unit 1203 in the FPGA 1101 performs the process of receiving the frame data received by each of the reception ports 1208-1 through 1208-x in the PHY 1104. When the received frame data is to be processed by the local node, the frame data received by the reception frame control unit 1203 is passed to an MPU (Micro Processing Unit) 1102 through the connection line of an MII 1114, see [0089]-[0094]. This technique is by the wireless communication circuitry to receive the one or more probe response frames through the access point port, and passes search information included in the probe response frame to the processor circuitry.), 
the processor circuitry passes the one or more pieces of response information to the routing processing circuitry (When the received frame data is to be processed by the local node, the frame data received by the reception frame control unit 1203 is passed to an MPU (Micro Processing Unit) 1102 through the connection line of an MII 1114. The data is processed by an upper layer processing unit 1211 configured by the MPU 1102 and DDR2-SDRAM 1111 controlled thereby, or flash memory 1112, see [0094]. A port selection unit 1205 in the FPGA 1101 selects a transmitting port for the frame data received by the reception frame control unit 1203, and passes the data to a transmission frame control unit 1204. In this case, a port selection unit 1205 selects the transmitting port based on the contents of each routing table etc. in a table storage unit 1201 controlled by a table control unit 1206, see [0095]. This technique is used by the processor circuitry to pass the search information to the routing processing circuitry), and 
(The missing/crossed out limitations will be discussed in view of Myojo.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) in a case in which one or more probe response frames are transmitted from one or more connected nodes in a unicast manner in response to transmitting the second frame in a multicast manner, (2) the routing processing circuitry selects, as a parent node, any one of the one or more connected nodes that have transmitted the probe response frames based the on one or more pieces of response information.
in a case in which one or more probe response frames are transmitted from one or more connected nodes in a unicast manner in response to transmitting the second frame in a multicast manner (FIG. 3A, control station 101 broadcast beacon signal 301 the nodes 102 to 107 (multicast). In response, the control station 101 receives a connection request from the node F 107 (unicast), see column [9] line [24-40].), (2) the routing processing circuitry selects, as a parent node, any one of the one or more connected nodes that have transmitted the probe response frames based the on one or more pieces of response information (FIG. 3A, the control station 101 also receives a connection request from the node B 103 node C 104. Then, control station 101 sends connection acknowledgement. The node B that has received the connection acknowledgment signal 310 from the control station 101 goes into a connected state, see column [9] line [24-40]. This technique is used by the routing processing circuitry selects, as a parent node, any one of the one or more connected nodes that have transmitted the third frames based the on one or more pieces of response information.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Myojo in order to make a more effective apparatus by realizing highly reliable data transmission, see (Myojo, see column [19].).
Claims 34, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Higashihara et al. (US 20130016627, henceforth “Higashihara”) in view of Ukita et al. (US 20090238196, henceforth “Ukita”), Myojo (US 8483115, henceforth “Myojo”) and further in view of Iwao et al. (US 20120051252, henceforth “Iwao”).
Regarding claim 34, Higashihara, Ukita and Myojo teach all the claim limitations of claim 31 above; and Higashihara further teaches wherein the routing processing circuitry selects, as the parent node,  (FIG. 12, the table control unit 1206 enters, updates, and deletes various types of information on each routing table in the table storage unit 1201 or the identical segment table according to the present embodiment based on the transmission/reception state of the reception frame control unit 1203 and the transmission frame control unit 1204. In addition, the table control unit 1206 updates and deletes data on each routing table etc. in the table storage unit 1201 based on the timing state of a timer 1207, see [0097]. The missing/crossed out limitations will be discussed in view of  Iwao.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) the routing processing circuitry selects, as the parent node, the one connected node a number of hops of which from a node at a root position in the tree structure is smallest from the one or more connected nodes that have transmitted the third frames based on information included in the one or more pieces of response information. However, Iwao discloses the missing/crossed limitations comprising: (1) the routing processing circuitry selects, as the parent node, the one connected node a number of hops of which from a node at a root position in the tree structure is smallest from the one or more connected nodes that have transmitted the third frames based on information included in the one or more pieces of response information (In Open Shortest Path First (OSPF), each router collects information from all the routers to know the current network topology. The collected information is stored in a database 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Regarding claim 35, Higashihara, Ukita and Myojo teach all the claim limitations of claim 33 above; and Higashihara further teaches wherein, (FIG. 12, the table control unit 1206 updates and deletes data on each routing table etc. in the table storage unit 1201 based on the timing state of a timer 120, see [0097]. The missing/crossed out limitations will be discussed in view of  Iwao.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) when forming a wireless communication line with the parent node, the processor circuitry generates the routing table. However, Iwao discloses the missing/crossed limitations comprising: (1) when forming a wireless communication line with the parent node, the processor circuitry generates the routing table (In Open Shortest Path First (OSPF), each router collects information from all the routers to know the current network topology. The collected information is stored in a database in each router. Each router refers to the database, creates an SPF (Shortest Path First) tree by using SPF algorithm, and creates a routing table from the SPF tree, see [0541]-[0542].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Regarding claim 36, Higashihara, Ukita and Myojo teach all the claim limitations of claim 33 above; and Higashihara further teaches wherein, (The missing/crossed out limitations will be discussed in view of  Iwao.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) when newly forming a wireless communication line with a child node, the processor circuitry updates the routing table. However, Iwao discloses the missing/crossed limitations comprising: (1) when newly forming a wireless communication line with a child node, the processor circuitry updates the routing table (FIG. 2B is a conceptual diagram which explains alternative route finding in case of occurrence of a fault. The process that follows the backtracking 303 in the search path 302 and that is made in the node apparatus 100b, which receives the frame from the node apparatus 100a, corresponds to FIG. 11D, see [0362]. FIG. 11D 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Higashihara et al. (US 20130016627, henceforth “Higashihara”) in view of Ukita et al. (US 20090238196, henceforth “Ukita”), Myojo (US 8483115, henceforth “Myojo”) and further in view of Iwao et al. (US 20120051252, henceforth “Iwao”).
 Regarding claim 37, Higashihara, Ukita, Myojo and Iwao teach all the claim limitations of claim 36 above; and Higashihara further teaches wherein in a case in which the routing table is updated  (FIG. 8 is a configuration of data of notification command generated by a node, see [0057]. FIG. 12, the table control unit 1206 updates and deletes data on each routing table etc. in the table storage unit 1201 based on the timing state of a timer 120, see [0097]. The missing/crossed out limitations will be discussed in view of  Iwao.),
the processor circuitry selects the station port, and passes the notification information to the wireless communication circuitry (FIG. 7A step S1, the node A broadcasts a LAN side link up notification command from a trunk port 603A of the node A to the trunk port  and 
the wireless communication circuitry transmits the first frame comprising the notification information to the parent node through the station port ((FIG. 12, the transmission frame control unit 1204 outputs and transmits the frame data received from the port selection unit 1205 to the transmission port specified by the port selection unit 1205 through the buffer unit 1210, see [0095]-[0096]. This technique is used by the wireless communication circuitry transmits the first frame comprising the notification information to the parent node through the station port.).
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) in a case in which the routing table is updated in response to change of a connection relation of a node connected downstream,. However, Iwao discloses the missing/crossed limitations comprising: (1) in a case in which the routing table is updated in response to change of a connection relation of a node connected downstream,, 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Iwao in order to make a more better apparatus by enabling the prevention of congestion, see (Iwao, [0352].).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Higashihara et al. (US 20130016627, henceforth “Higashihara”) in view of Ukita et al. (US 20090238196, henceforth “Ukita”), Myojo (US 8483115, henceforth “Myojo”) and further in view of Ohta et al. (US 8433799, henceforth “Ohta”), Kondo et al. (US 8898312, henceforth “Kondo”)
Regarding claim 41, Higashihara, Ukita and Myojo teach all the claim limitations of claim 33 above; and Higashihara further teaches wherein (The missing/crossed out limitations will be discussed in view of Ohta.); and 
(The missing/crossed out limitations will be discussed in view of Kondo.). 
As noted above, Higashihara is silent about the aforementioned missing/crossed limitations of: (1) after the wireless communication circuitry transmits the probe request frame from the station port to the one or more connected nodes in the multicast manner and until the routing processing circuitry selects the parent node, the wireless communication circuitry prohibits connection processing for association with the one or more connected nodes, (2) upon being triggered by reception of the probe response frame, the wireless communication circuitry puts processing of an association request on hold internally.
However, Ohta discloses the missing/crossed limitations comprising: (1) after the wireless communication circuitry transmits the probe request frame from the station port to the one or more connected nodes in the multicast manner and until the routing processing circuitry selects the parent node, the wireless communication circuitry prohibits connection processing for association with the one or more connected nodes (The access restriction unit 113 holds the identifiers of the execution environments and an access restriction policy containing designation of the access point to which the execution environment is allowed to be connected or the access point to which the execution environment is prohibited from being connected and determines whether or not to permit the connection request according to the access restriction policy, see column [13] lines [34-30].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Ohta in order to make a more better apparatus by improving service quality, see (Ohta, column [19] lines [24-25].).
Kondo discloses the missing/crossed limitations comprising:  (2) upon being triggered by reception of the probe response frame, the wireless communication circuitry puts processing of an association request on hold internally (FIG. 8, an operation of the communication system 10 will be explained, in the case where the element terminal 20 periodically accesses the the management control device 12 holds the processing request in association request with the element ID of the element terminal 20, in the memory within the management control device 12. In addition, it is assumed that at the time of starting the sequence as shown in FIG. 8, the timer value is the maximum value, see column [8] lines [35-46].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Higashihara’s apparatus by adding the teachings of Kondo in order to make a more better apparatus by transferring information more promptly to each of the element terminals 20, the information necessary to be reported to the element terminals 20, while holding down the load growth on the management control device 12., see (Kondo, column [12] lines [6-11].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464